Order entered March 13, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00890-CR

                           CURTIS DEWIGHT NELSON, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the 59th Judicial District Court
                                   Grayson County, Texas
                               Trial Court Cause No. 068322

                                             ORDER
       After we ordered the appeal submitted without a reporter’s record, we ordered the trial

court to hold a hearing on whether counsel had abandoned the appeal. On February 28, 2019, we

received the supplemental clerk’s record containing the trial court’s findings. We ADOPT the

trial court’s February 20, 2019 findings that (1) appellant wishes to prosecute this appeal; (2)

appellant is now indigent; (3) the trial court appointed counsel Donnie Jarvis who was

appellant’s retained counsel for trial; and (4) counsel has not abandoned the appeal and will

contact the court reporter about filing the record.

       We VACATE that portion of our November 26, 2018 order that ordered this appeal
submitted without a reporter’s record and ORDER the reporter’s record filed by April 5, 2019.
        We DIRECT the Clerk to send copies of this order to the Honorable Larry Phillips,

Presiding Judge, 59th Judicial District Court; Cindy Bardwell, court reporter, 59th Judicial

District Court, and to counsel for all parties.



                                                  /s/   ROBERT D. BURNS, III
                                                        CHIEF JUSTICE